DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-4, 6-14, 17-19, 21, and 23 as filed 08/17/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a 35 U.S.C. §371 U.S. National Stage Application of International Application No. PCT/US2018/045708 filed August 8, 2018, which claims priority to U.S. Provisional Patent Application Serial No. 62/542,359, filed August 8, 2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, 17-19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-4 and 6-12 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] receive a first indication of assent to terms of a contract from […] a first party to the contract; receive a second indication of assent to the terms of the contract from […] a second party to the contract; receive patient health data […]; determine that the patient health data fulfills a condition of the terms of the contract; and automatically execute the contract in response to determining that the patient health data fulfills the condition.  
The limitations of collecting, analyzing, and generating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4 and 6-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 13-14 and 17 are drawn to a non-transitory computer readable medium for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […]: receiving a first indication of assent to terms of a contract from […] a first party to the contract; receiving a second indication of assent to the terms of the contract from […] a second party to the contract; receiving patient health data […];  21WO 2019/032643PCT/US2018/045708determining that the patient health data fulfills a condition of the terms of the contract; and automatically executing the contract in response to determining that the patient health data fulfills the condition.
The limitations of collecting, analyzing, and generating patient data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory computer readable medium,” “a computing device,” “a first computing device,” “a second computing device,” and “a patient monitoring device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 14 and 17 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 18-19, 21, and 23 are drawn to a method for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 recites […] A method comprising: receiving, by a processor of a computing device, a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract; receiving, by the processor, a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract; receiving, by the processor, patient health data from a third computing device; determining, by the processor, that the patient health data fulfills a condition of the terms of the contract; and automatically executing, by the processor, the contract in response to determining that the patient health data fulfills the condition. 
The limitations of collecting, analyzing, and generating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance commercial or legal interactions including agreements in the form of contracts but for the recitation of generic computer components. That is, other than reciting “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,”  language, collecting assent to the terms of a contract between two parties, receive patient health data, analyze the patient health data to determine whether the patient health data satisfies a condition of the terms of the contract, and generate an execution of the contract if the received patient data fulfills the condition to the contract in the context of this claim encompasses commercial or legal interactions including the agreements in the form of contracts. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a memory,” “a processor,” “a first computing device,” “a second computing device,” and “a patient monitoring device,”  to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 19 and 21-23 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating patient data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0357481 A1 (hereinafter “Wieduwilt et al.”) in view of U.S. Patent Application Pub. No. 2018/0082024 A1 (hereinafter “Curbera et al.”). 
	RE: Claim 1 (Currently Amended) Wieduwilt et al. teaches the claimed: 
1. A system comprising: […] a memory; and a processor coupled to the memory, wherein the processor is configured to: receive a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract)); 
receive a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract)); 
receive patient health data from […] ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent)); 
determine that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically execute the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).   
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
a patient monitoring device […] receive patient health data from a patient monitoring device ((Curbera et al., [0039]) (patient profile comprises clinical and health information including health information from various monitoring devices))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient profile comprising clinical and health information from patient monitoring devices as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 2 (Currently Amended) Wieduwilt et al. and Curbera et al. teach the claimed:
2. The system of claim 1, wherein, in order to receive the patient health data, the processor is further configured to: send a query for the patient health data to the patient monitoring device; and receive, in response to the query, the patient health data ((Wieduwilt et al., [0188]) (the system may on-demand request the master medical records database for newly stored results, etc.)).   
RE: Claim 3 Wieduwilt et al. and Curbera et al. teach the claimed:
3. The system of claim 1, wherein the processor is further configured to receive the patient health data as a result of the patient health data being pushed to the system ((Wieduwilt et al., [0188]) (the system may periodically access the master medical records database for newly stored results, etc.)).   
RE: Claim 4 (Currently Amended) Wieduwilt et al. and Curbera et al. teach the claimed:
4. The system of claim 1, wherein the first computing device is different from the second ((Wieduwilt et al., Fig 1, [0054], [0056], [0058]) (a computing device operated by a consumer/patient; each system of respective insurance carriers or providers is a computing system; a system provided by the medical diagnostic provider of the patient)). 
RE: Claim 6 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
6. The system of claim 1, wherein the automatic execution of the contract further comprises sending a payment initiation message that instructs a payment to be made in accordance with the terms of the contract ((Wieduwilt et al., [0117]) (upon reception of the indication that the insurance offer has been bound, the system may cause at least a portion of the cost of performing the medical diagnostic examination to be reimbursed through generation of a refund or a credit corresponding to a least a portion of the cost of the examination to be credited towards a future premium of the insurance policy)).  
RE: Claim 7 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
7. The system of claim 6, wherein the contract is self-executing such that the payment initiation message is sent without further interaction from the first computing device and the second computing device ((Wieduwilt et al., [0117]) (upon reception of the indication that the insurance offer has been bound, the system, i.e. the insurance procurement system which is unique from the customer and insurance provider (see Fig. 1),  may cause at least a portion of the cost of performing the medical diagnostic examination to be reimbursed through generation of a refund or a credit corresponding to a least a portion of the cost of the examination to be credited towards a future premium of the insurance policy)).
RE: Claim 8 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
8. The system of claim 1.
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
 further comprising a network of computing devices, and wherein the network of devices must achieve at least partial consensus that the patient health data fulfills a condition of the terms of the contract before the contract is executed ((Curbera et al., [0047]) (the ledger is only updated, i.e. a contract is executed, once a transaction has been validated via a consensus update protocol among authenticated participants)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the consensus update protocol among authenticated participants to update a ledger only once the consensus is reached as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 9 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
9. The system of claim 8, wherein each of the network devices that achieves the at least partial consensus receives the patient health data ((Curbera et al., [0048]) (only those entities for which a patient consent electronic document or data structure indicates consent has been granted will be able to be given a record locator that identifies the location of a particular portion of patient information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine access to a patient electronic document to only entities for which it has been authorized as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 10 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
10. The system of claim 1. 
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
wherein the processor is further configured to update the contract to include a record that the contract has been executed, wherein the record is immutable ((Curbera et al., [0047]) (the ledger is tamper-proof, append only, and otherwise immutable and is only updated once a transaction has been validated)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the tamper-proof, append only, and otherwise immutable ledger once a transaction has been validated as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 11 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
11. The system of claim 1, wherein the patient health data further includes a plurality of patient health data packaged together and relating to a plurality of contracts ((Wieduwilt et al., [0118]) (a particular patient’s health profile may be grouped with the health profiles of other patients, and the group of health profiles may be auction to various providers and at least some of the insurance providers may return one or more bids for the group of health profiles)).   
RE: Claim 12 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
12. The system of claim 11, wherein the plurality of patient health data is received from a single computing device source ((Wieduwilt et al., [0058]) (the medical diagnostic provider system includes the examination results from multiple patients)).
RE: Claim 13 (Currently Amended) Wieduwilt et al. teaches the claimed:
13. A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations comprising: receiving a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract));
receiving a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract));
receiving patient health data from a […] device ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent));  
determining that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically executing the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).   
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
receiving patient health data from a patient monitoring device ((Curbera et al., [0039]) (patient profile comprises clinical and health information including health information from various monitoring devices)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient profile comprising clinical and health information from patient monitoring devices as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 14 (Currently Amended) Wieduwilt et al. and Curbera et al. teach the claimed:
14. The non-transitory computer readable medium of claim 13.
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
wherein the patient health data is encrypted, ((Curbera et al., [0106]) (patient information exchange that receives encrypted patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the encrypted patient information exchange as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 17 (Currently Amended) Wieduwilt et al. teaches the claimed:
17. The non-transitory computer readable medium of claim 13 [[16]], wherein the at least one patient health data ((Wieduwilt et al., [0185]) (the medical diagnostic examinations may have been performed by medical diagnostic laboratories)). 
RE: Claim 18 (Currently Amended) Wieduwilt et al. teaches the claimed:
18. A method comprising: receiving, by a processor of a computing device, a first indication of assent to terms of a contract from a first computing device associated with a first party to the contract ((Wieduwilt et al., [0017]-[0018], [0152]) (one or more non-transitory memories storing particular instructions executed by a processor; generating one or more binding quotes for insurance i.e. assent to terms of a contract));
receiving, by the processor, a second indication of assent to the terms of the contract from a second computing device associated with a second party to the contract ((Wieduwilt et al., [0152]) (receiving acceptance and/or selection of a quote or winning bid upon transmitting the one or more binding quotes for insurance to the customer i.e. assent to terms of a contract));  
receiving, by the processor, patient health data from a […] device; ((Wieduwilt et al., [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent));
determining, by the processor, that the patient health data fulfills a condition of the terms of the contract ((Wieduwilt et al., [0062], [0152]) (receiving and analyzing results from the medical diagnostic exam with the customer’s consent and the binding quotes are based on the medical diagnostic exam results; the information may be provided by the medical diagnostic provider stored in a provider database and accessed by the eligibility determiner unit)); and 
automatically executing, by the processor, the contract in response to determining that the patient health data fulfills the condition ((Wieduwilt et al., [0074]) (the notification unit may simply notify the consumer of the accepted policy and provider i.e. the contract with patient data fulfilling terms of contract may be automatically executed)).  
Wieduwilt et al. fails to explicitly teach, but Curbera et al. teaches the claimed: 
receiving, by the processor, patient health data from a patient monitoring device ((Curbera et al., [0039]) (patient profile comprises clinical and health information including health information from various monitoring devices))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient profile comprising clinical and health information from patient monitoring devices as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
RE: Claim 19 (Currently Amended) Wieduwilt et al. and Curbera et al. teach the claimed:
19. The method of claim 18, wherein, in order to receive the patient health data, the processor is further configured to: sending, by the processor, a query for the patient health data to the third computing device; and receiving, by the processor and in response to the query, the patient health data ((Wieduwilt et al., [0188]) (the system may periodically and/or on-demand request the master medical records database for newly stored results, etc.)).     
RE: Claim 21 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
21. The method of claim 19, wherein each of sending the query, receiving the patient health data, and determining that the patient health data fulfills the condition occurs without interaction with the first computing device and the second computing device ((Wieduwilt et al., [0058], [0061]) (the patient’s medical diagnostic examination results may be received at the insurance procurement system; the eligibility determiner unit of the insurance procurement system may determine, based upon the contents of a health profile, whether or not the corresponding patient is potentially eligible for one or more offers for one or more types of insurance; i.e. the insurance procurement system is separate from the customer and the insurance provider (See Fig. 1))). 
RE: Claim 23 (Original) Wieduwilt et al. and Curbera et al. teach the claimed:
23. The method of claim 18, wherein the automatically executing the contract further comprises writing the patient health data into the contract itself ((Wieduwilt et al., [0179]) (changes to the health condition of the individual customer may be detected or determined and the risk score may be updated upon the changes wherein his or her existing insurance policy may be updated i.e. health-related data written into the contract itself)). 
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 08/17/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-4, 6-14, 17-19, 21, and 23, Applicant argues the claimed invention is integrates the abstract idea into a practical application through the use of a patient monitoring device to periodically transmit patient health data; 
Regarding the 102 rejection of claims 1-4, 6-7, 11-3, 15, 17-19, and 21-23, Applicant argues that the newly amended features of independent claims 1, 13, and 18 overcome the previously cited prior art; and 
Regarding the 103 rejection of dependent claims 8-11 and 14, Applicant argues that the newly amended features of independent claims 1, 13, and 18 overcome the previously cited prior art.
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 1-4, 6-14, 17-19, 21, and 23, Examiner respectfully disagrees. 
Examiner respectfully submits the newly amended additional element of a patient monitoring device, viewed individually and in combination, fails to integrate the abstract idea into a practical application. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, memory, and computing devices as they relate to general purpose computer components (Application Specification [0016], [0019]-[0022])). Looking at the present Application Specification, the patient monitoring device is described at a very high level, such that it could be any patient monitoring device under broadest reasonable interpretation. See Application Specification [0016], [0026].As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application under Step 2A Prong 2. 
Therefore, Examiner maintains the 101 rejection of all claims 1-4, 6-14, 17-19, 21, and 23 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument that (b) regarding the 102 rejection of claims 1-4, 6-7, 11-3, 15, 17-19, and 21-23, in light of the amendment of independent claims 1, 13, and 18, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, as discussed below.
In response to applicant’s argument that (c) Regarding the 103 rejection of claims 8-11 and 14, Examiner respectfully disagrees. 
Examiner respectfully submits independent claims 1, 13, and 18, as currently amended, are rejected under 103 by previously cited reverence Wieduwilt et al. in view of Curbera et al. Curbera et al. discloses the newly amended feature of a patient monitoring device through a patient profile comprising clinical and health information from various monitoring devices. See Curbera et al. at [0039]. One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the patient profile comprising clinical and health information from patient monitoring devices as taught by Curbera et al. within the method and system for procurement of insurance through the exchange of medical diagnostic exam information as taught by Wieduwilt et al. with the motivation managing the authorization and access to electronic medical records in a secure and compliant manner within a distributed system (Curbera et al., [0001]-[0003]).  
Accordingly, Examiner respectfully maintains the 103 rejection of claims 8-11 and 14 for at least these reasons in light of the above 103 rejection of the independent claims and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 20170039330 A1 teaches a patient Health BlockChain for automated smart contracts ([0091]).
U.S. Patent Application Pub. No. 2014/0358571 A1 teaches the patient monitoring device can be connected to a database that contains an electronic health record including examination results ([0046]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                         

/EVANGELINE BARR/Primary Examiner, Art Unit 3626